

	

		II

		109th CONGRESS

		1st Session

		S. 483

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To strengthen religious liberty and combat government

		  hostility to expressions of faith, by extending the reach of The Equal Access

		  Act to elementary schools.

	

	

		1.Equal access for elementary

			 schoolsThe Equal Access Act

			 (20 U.S.C. 4071 et seq.) is amended—

			(1)in section

			 802—

				(A)in subsection

			 (a), by inserting elementary school or after

			 public; and

				(B)in subsection

			 (b), by inserting elementary school or after

			 public; and

				(2)in section 803,

			 by adding at the end the following:

				

					(5)The term

				elementary school means a public school that provides elementary

				education as determined by State law.

					.

			

